* FBI Case  1:20-mj-00084-PMS
      received                   Document 2 Filed 06/05/20 Page 1 of 1 Pageid#: 7
                copy on 06/04/2020,                      11129152
original received on 06/05/2020                          2084-0605-1438-J




                                                                         Received
                                                                   U.S. Marshals Service
                                                                       Abingdon, VA
                                                                 8:58 am, Jun 05 2020


                                                        1:20MJ84




                                                                   6/5/20




                               06/04/2020                                 06/04/2020
                    W/ VA

     06/05/2020

                                               Jim Satterwhite, USMS for FBI
